Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This office action for the 16/572870 application is in response to the communications filed September 16, 2021. 
Claims 1, 9, 13 and 20 were amended September 16, 2021.
Claims 23 and 24 were cancelled September 16, 2021. 
Claims 1-22 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process. 
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a method for managing data associated with a home medical equipment (HME) device provided to a patient, the method comprising: receiving an HME device identifier associated with the device, searching for a patient record that is associated with the HME device identifier, the search being performed using a search key based on the HME device identifier and 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “in a server system”, “by a processor”, “a records management system comprising a server”, “by the server”, “with the server”, “of the server” and “in which the server determines a match between a patient identity provided by the user to the server and a patient identity that is associated with the found patient record in the records management system”, a method in a server system for managing data associated with a home medical equipment (HME) device provided to a patient, the method comprising: receiving an HME device identifier associated with the device, searching, by a processor, a records management 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“in which the server determines a match between a patient identity provided by the user to the server and a patient identity that is associated with the found patient record in the records management system” which corresponds to selecting a particular data source or type of data to be manipulated
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “in a server system”, “by a processor”, “a records management system comprising a server”, “by the server”, “with the server” and “of the server”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“in which the server determines a match between a patient identity provided by the user to the server and a patient identity that is associated with the found patient record in the records management system” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein the HME device identifier associated with the HME device is received from a removable storage medium” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
The method of claim 2. 
“wherein the HME device identifier is engraved or encoded on an external surface of the removable storage medium” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further including, before granting a permission to the user to view or edit the patient record…associating the patient's record with an entity providing the HME device identifier by receiving at least one of:(i) a first item of information related to 
“automatically” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the first item of information includes at least one of a physician identifier, a physician name, a physician address, a physician organization name and a physician organization address” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the second item of information includes at least one of an HME provider identifier, an HME provider's name, and an HME provider organization address” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the second item of information includes an HME provider's inventory number for the HME device” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the records management system is accessed from a terminal associated with a physician or an HME provider” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 is substantially similar to claim 1. Accordingly, claim 9 is rejected for the same reasons as claim 1.
As per claim 10, 
Claim 10 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the user is one of a physician and HME provider” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 11, 
Claim 11 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising storing an item of information associated with the user into the patient record when the user is granted permission to modify the patient record” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“further comprising storing an item of information associated with the user into the patient record when the user is granted permission to modify the patient record” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“further comprising storing an item of information associated with the user into the patient record when the user is granted permission to modify the patient record” which corresponds to storing and retrieving information in memory.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional 
“wherein the item of information associated with the user is one of physician name, HME provider name, physician address, HME provider address, physician's organization name, physician's organization address, HME organization's name and HME organization's address” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to mere data gathering and/or output.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 is substantially similar to claim 2. Accordingly, claim 13 is rejected for the same reasons as claim 2.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4. 
As per claim 15, 
Claim 15 is substantially similar to claim 5. Accordingly, claim 15 is rejected for the same reasons as claim 5.
As per claim 16, 
Claim 16 is substantially similar to claim 6. Accordingly, claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 8. Accordingly, claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 10. Accordingly, claim 19 is rejected for the same reasons as claim 10.
As per claim 20, 
Claim 20 is substantially similar to claim 2. Accordingly, claim 13 is rejected for the same reasons as claim 2.
As per claim 21, 
Claim 21 is substantially similar to claim 11. Accordingly, claim 21 is rejected for the same reasons as claim 11.
As per claim 22, 
Claim 22 is substantially similar to claim 12. Accordingly, claim 22 is rejected for the same reasons as claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ji et al. (US 2012/0030229; herein referred to as Ji.) in view of Tran et al. (US 2014/0055284; herein referred to as Tran). 
As per claim 1, 
Ji teaches receiving an HME device identifier associated with the device. (Paragraphs [0024]-[0026] of Ji. The teaching describes the collection of sensor data that must be associated to the correct user. In an example, a user steps onto a bathroom weight scale to sense what the user’s weight is. When the user steps on the bathroom weight scale 30, the user also makes an input to the user's communications device 40. The communications device 40 may be a phone, laptop computer, remote control, key fob, or any other processor-controlled device (as later paragraphs will explain). The communications device 40 sends the device identifier 44 to the health server 22, and the bathroom weight scale 30 separately sends the sensor measurement 32 to the health server 22.) 
Ji teaches searching, by a processor, a records management system comprising a server for a patient record that is associated with the HME device identifier, the search being performed by the server using a search key based on the HME device identifier and being initiated by a user. (Paragraphs [0062]-[0064] of Ji. The teaching describes when the health server 22 receives the sensor measurement 32, the binding application 52 may infer the user from the sensor measurement 32. The binding application 52 may query the database 34 of health information for the sensor measurement 32. Here the database 34 of health information may associate sensor measurements to different users. When the health server 22 receives the sensor measurement 32, the binding application 52 may query the database 34 of health information for the sensor measurement 32. Even though the medical measurement device 20 may be shared by multiple users, it may be unlikely that the multiple users have similar physiological data 
Ji further teaches if such a patient record is found, by the server, facilitating with the server, a verification of identity of the patient associated with the found patient record from the search, the verification in which the server determines a match between a patient identity provided by the user to the server and the patient identity that is associated with the found patient record in the records management system. (Paragraphs [0065]-[0067] of Ji. The teaching describes when the health server 22 receives the sensor measurement 32, the sensor measurement 32 may include the user information 806. The user information 806 may be any information that can be collected at and/or by the medical measurement device 20. The user information 806, for example, may be a username or personal identification number (“PIN”) entered into a user interface of the medical measurement device 20. When the health server 22 receives the user information 806, the binding application 52 may query the database 34 of health information for the user information 806. The binding application 52 the retrieves the user 800 that matches the user information 806.) 
Ji may not teach, however Tran teaches if the server determines from a permissions structure of the server, that the user is not authorized to access or modify the found patient record and establishing, in the permissions structure of the server, a new permission for the user of the records management system to view or modify the found patient record, if the identity of the patient is positively verified. (Paragraph [0277] of Tran. The teaching describes that the user may give permission to others as needed to read or edit their personal data or receive alerts. The user or clinician could have a list of 
It would have been obvious before the time of invention to add to the teaching of Ji the teaching of Tran. Paragraphs [0002] and [0003] of Ji teaches that at least one aim of the invention is to help identify patient’s identity when multiple patients are using the same equipment for health measurements. When these measurements are collected they are typically sent to a remote location such a physician’s office. Paragraph [0277] of Tran provides a secure way to help patient’s keep track of their health measurement data and allow physicians make modifications as necessary to the data. Such a functionality would have demonstrated an improved system as compared to the sole teaching of Ji by adding explicit secure physician co-operation with the patient data collection. One of ordinary skill in the art would have added to the teaching of Ji, the teaching of Tran based on this incentive without yielding unexpected results.  
As per claim 2, 
The combined teaching of Ji and Tran teaches the limitations of claim 1. 
Ji further teaches wherein the HME device identifier associated with the HME device is received from a removable storage medium. (Paragraphs [0023] and [0076] of Ji
As per claim 3, 
The combined teaching of Ji and Tran teaches the limitations of claim 2. 
The limitation “HME device identifier” appears to merely describe the nature of the information that constitutes the markings on the exterior of the medium. Such mere descriptions of data are not entitled to patentable weight unless the information functionally affects, or otherwise alters, the manner in which the claimed method is performed. See Ex parte Nehls, 88 USPQ2d 1883, (BPAI 2008) (precedential). Here, the “HME device identifier” as recited does not affect nor in any way alter the manner in which the claimed method is performed. Accordingly, the claimed limitations constitute non-functional descriptive material that may not be relied on to distinguish the claimed invention from the prior art in terms of patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); cf In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability). 
As per claim 4, 
The combined teaching of Ji and Tran teaches the limitations of claim 1. 
Tran further teaches further including, before granting a permission to the user to view or edit the patient record, automatically associating the patient's record with an entity providing the HME device identifier by receiving at least one of: (i) a first item of information related to a physician associated with the patient and (ii) a second item of information related to an HME Provider associated with the patient. (Paragraph [0277] of Tran. The teaching describes that a user may give permission to others as needed to read or edit their personal data or receive alerts. The user or clinician could have a list of people that they want to monitor and have it show on their “My Account” page, which serves as a local central monitoring station in one embodiment. Each person may be 
As per claim 5, 
The combined teaching of Ji and Tran teaches the limitations of claim 4.  
The combined teaching of Ji and Tran further teaches wherein the first item of information includes at least one of a physician identifier, a physician name, a physician address, a physician organization name and a physician organization address. (Paragraph [0277] of Tran. The teaching describes that a user may give permission to others as needed to read or edit their personal data or receive alerts. The user or clinician could have a list of people that they want to monitor and have it show on their “My Account” page, which serves as a local central monitoring station in one embodiment. Each person may be assigned different access rights which may be more or less than the access rights that the patient has. For example, a doctor or clinician could be allowed to edit data for example to annotate it, while the patient would have read-only privileges for certain pages. Setting up this account would require some basic information from the user maintaining the account such as the name or other identifying information. Paragraph [0034] of Ji. The teaching describes that the device identifier 44 uniquely identifies the communications device 40 that sent the device identifier 44. The device identifier 44 may be a serial number, Internet Protocol address, telephone number, or any other alphanumeric string or combination.)
As per claim 6, 
The combined teaching of Ji and Tran teaches the limitations of claim 4. 
Ji further teaches wherein the second item of information includes at least one of an HME provider identifier, an HME provider's name, and an HME provider organization address. (Paragraph [0034] of Ji. The teaching describes that the device identifier 44 uniquely identifies the communications device 40 that sent the device identifier 44. The device identifier 44 may be a serial number, Internet Protocol address, telephone number, or any other alphanumeric string or combination. The serial number identifies the HME provider.)
As per claim 7, 
The combined teaching of Ji and Tran teaches the limitations of claim 4. 
Ji further teaches wherein the second item of information includes an HME provider's inventory number for the HME device. (Paragraph [0034] of Ji. The teaching describes that the device identifier 44 uniquely identifies the communications device 40 that sent the device identifier 44. The device identifier 44 may be a serial number, Internet Protocol address, telephone number, or any other alphanumeric string or combination. The serial number identifies the HME provider and can be construed as an inventory number due to many inventory management systems basing inventory identification on serial numbers.)
As per claim 8, 
The combined teaching of Ji and Tran teaches the limitations of claim 2. 
Ji further teaches wherein the records management system is accessed from a terminal associated with a physician or an HME provider. (Paragraph [0003] of Ji
As per claim 9, 
Claim 9 is substantially similar to claim 1. Accordingly, claim 9 is rejected for the same reasons as claim 1.
As per claim 10, 
The combined teaching of Ji and Tran teaches the limitations of claim 9. 
Tran further teaches wherein the user is one of a physician and HME provider. (Paragraph [0277] of Tran. The teaching describes that a user may give permission to others as needed to read or edit their personal data or receive alerts. The user or clinician could have a list of people that they want to monitor and have it show on their “My Account” page, which serves as a local central monitoring station in one embodiment. Each person may be assigned different access rights which may be more or less than the access rights that the patient has. For example, a doctor or clinician could be allowed to edit data for example to annotate it, while the patient would have read-only privileges for certain pages. Setting up this account would require some basic information from the user maintaining the account such as the name or other identifying information.)
As per claim 11, 
The combined teaching of Ji and Tran teaches the limitations of claim 9. 
Tran further teaches further comprising storing an item of information associated with the user into the patient record when the user is granted permission to modify the patient record. (Paragraph [0277] of Tran. The teaching describes that a user may give permission to others as needed to read or edit their personal data or receive alerts. The user or clinician could have a list of people that they want to monitor and have it show on their “My Account” page, which serves as a local central monitoring station in one embodiment. Each person may be assigned different access rights which may be more 
As per claim 12, 
The combined teaching of Ji and Tran teaches the limitations of claim 11. 
Tran further teaches wherein the item of information associated with the user is one of physician name, HME provider name, physician address, HME provider address, physician's organization name, physician's organization address, HME organization's name and HME organization's address. (Paragraph [0277] of Tran. The teaching describes that a user may give permission to others as needed to read or edit their personal data or receive alerts. The user or clinician could have a list of people that they want to monitor and have it show on their “My Account” page, which serves as a local central monitoring station in one embodiment. Each person may be assigned different access rights which may be more or less than the access rights that the patient has. For example, a doctor or clinician could be allowed to edit data for example to annotate it, while the patient would have read-only privileges for certain pages. Setting up this account would require some basic information from the user maintaining the account such as the name or other identifying information.)
As per claim 13, 
Claim 13 is substantially similar to claim 2. Accordingly, claim 13 is rejected for the same reasons as claim 2.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4. 
As per claim 15, 
Claim 15 is substantially similar to claim 5. Accordingly, claim 15 is rejected for the same reasons as claim 5.
As per claim 16, 
Claim 16 is substantially similar to claim 6. Accordingly, claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 8. Accordingly, claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 10. Accordingly, claim 19 is rejected for the same reasons as claim 10.
As per claim 20, 
Claim 20 is substantially similar to claim 2. Accordingly, claim 20 is rejected for the same reasons as claim 2.
As per claim 21, 
Claim 21 is substantially similar to claim 11. Accordingly, claim 21 is rejected for the same reasons as claim 11.
As per claim 22, 
Claim 22 is substantially similar to claim 12. Accordingly, claim 22 is rejected for the same reasons as claim 12.

Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive. 
The applicant argues that the pending claims are directed to a specific technological solution to a technical problem concerning medical devices, medical records associated with such devices and establishing electronic access permissions in electronic systems. Specifically, the applicant identifies the technical problem with previous systems in paragraph [0036] of the as-filed specification: “[p]revious attempts to provide controlled access to patients' records and prevent the creation of duplicates have been associated with the introduction of systems of unique identifiers that had to be manually recorded in the patient's file. Many such systems have been found to be complex and unreliable. Accordingly, the need still exists for a robust and reliable method for managing data associated with a home medical equipment (HME) device provided to a patient by providing a convenient, but at the same time well controlled, access for creating and updating patients' records stored in a centralized medical database”. The applicant cites to paragraphs [0224]-[0229], [0235] and [0265]-[0269] to identify the technical solution to the technical problem recited above. The applicant argues that because the pending claims integrate the abstract idea into a practical application and is therefore patent eligible. 
The examiner respectfully disagrees. The applicant’s description of what the technical problem is in paragraph [0036] of the as-filed specification does not have to do with a deficiency in the technology itself, but rather with the 
The applicant argues that the examiner’s conclusory application of the first step in the previous Office Action of the Mayo/Alice framework is directly at odds with Enfish. The applicant asserts here that the examiner’s analysis provides an untethered abstraction that the Federal Circuit deprecated in Enfish. 
The examiner respectfully disagrees. The examiner clearly went through the Mayo/Alice framework in such a way that the examiner considered every word in the pending claims. To say the examiner in any way ignores the actual language of the applicant’s claims is not persuasive in light of this consideration. The applicant is welcome to make specific arguments about how the examiner made an incorrect analysis citing specific language, but to make a blanket statement that the examiners analysis is not in line with court precedent without any reasoning as to why is not in any way persuasive and ignores the specific language of the examiner’s rejection. Moreover, the reason that the Federal Circuit rejected the district courts conclusion was because Enfish provided an improved information and storage system using a self-referential table, thereby establishing a technical improvement to a technical problem. The pending claims do not provide any technical solution to a technical problem as the examiner elaborated above. 
The applicant further argues that the pending claims simply do not involve methods of organizing human activity as asserted but rather are directed to controlling access to data management systems. 
The examiner respectfully disagrees with this argument. The pending claims clearly recite methods of organizing human activity, namely managing personal behavior or relationships or interactions between people. The applicant admits that the pending claims are directed to controlling access to data management 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive.
The applicant argues that the combined teaching of Ji and Tran does not teach the amended features of the pending claims. 
The examiner respectfully disagrees. The teaching of Ji describes a system by which a user may have access to a patient’s medical information that is generated by a home medical equipment device. The user may search for a particular patient and be connected with this information. In the context of Ji, it would have been unreasonable to assume that the user had unfettered access and modification rights to the patient data that was collected by the server. Tran serves to teach a determination that the user does not have access to this data in terms of viewing and/or modification, but through a modification in the permissions structure, the user may be granted access to do so. The citations from Ji and Tran clearly show this and teach the limitations of the independent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686